FILED
                             NOT FOR PUBLICATION                             MAR 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JUAN MIGUEL FONSECA-VIDAURRE,                   No. 07-72977

               Petitioner,                       Agency No. A079-521-652

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Juan Miguel Fonseca-Vidaurre, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and reissue the BIA’s prior order. We have jurisdiction pursuant to 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

and review de novo claims of due process violations, Cano-Merida v. INS, 311

F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.

       The BIA did not abuse its discretion or violate due process in denying

Fonseca-Vidaurre’s motion to reissue, where it considered his evidence of non-

receipt and properly concluded that it was insufficient to rebut the presumption of

proper mailing. See Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir. 2007) (BIA

fulfills its statutory duty of service if a decision was properly mailed); see also

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim).

       PETITION FOR REVIEW DENIED.




KS/Research                                 2                                    07-72977